DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-7, 10-12, 14-16, 18-21 (renumbered 1-13) are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable over the prior art of record in light of applicant’s remarks filed 06/21/2021 and since the cited references, in particular Lu (US 2016/0370413), Hu (US 2016/0334905), Zhang et al. (US 10,719,153), taken alone or in combination do not teach or suggest a touch device with a charging function comprising multiple charging traces correspondingly arranged to the touch operation area aligning with one of the gaps and disposed in a different layer relative to the first sensor layer; a multiplex unit connecting to the charging traces;…wherein when the first sensor layer detects that the object hovers over or contacts the touch operation area, the multiplex unit electrically connecting several of the charging traces adjacent to the object based on the position of the object to form at least one charging loop for charging the object operating on the touch operation area” along with the other limitations in the claim.
Independent Claim 16 is allowable over the prior art of record in light of applicant’s remarks filed 06/21/2021 and since the cited references, in particular Lu (US 2016/0370413), Hu (US 2016/0334905), Zhang et al. (US 10,719,153), taken alone or in combination do not teach or suggest a method comprising the charging traces located in or aligning with one of the gaps and disposed in different layers relative to the first sensor layer, and the charging control method comprises steps of: App. No. 16/600,922P5 obtaining a touch sensing information of an object hovering over or contacting the touch operation area by performing the capacitive sensing via the first electrode units of the first sensor layer; determining the position of the object by the control unit based on the touch sensing information; and forming at least one charging loop by connecting several of the charging traces adjacent to the object according to the position of the object for charging the object operating on the touch operation area” along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627